Citation Nr: 1758853	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-35 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1981 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

During the hearing, the undersigned noted that the Veteran was in the process of applying for entitlement to service connection for posttraumatic stress disorder (PTSD), but that the issue was not yet before the Board, as the appeal was still proceeding on the RO level.  As such is still the case, that issue is not considered herein.

This matter was previously remanded in December 2015.  At that time the issue of service connection for a left ankle disability was also remanded.  However, that claim was granted by a June 2016 rating decision and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted prior to adjudication of the Veteran's claims.

In this regard, the Board notes that a September 2015 Social Security Administration (SSA) decision determined that the Veteran was disabled and noted the Veteran's impairments as arthropathies, obesity, post rotator cuff surgery, osteoarthritis, pancreatitis, alcohol abuse and anxiety.  Thus, the Veteran is possibly receiving SSA benefits due to his claimed bilateral shoulder and knee disabilities.  However, the Veteran's SSA records are not contained in the claims file.  As his SSA file might contain medical records relevant to his claims, on remand, the AOJ should request the Veteran's complete SSA records, including all administrative decisions and underlying medical records.  See Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).

In addition, the Board notes that it appears the Veteran has received both VA and private medical treatment for his disabilities.  As such, relevant ongoing medical records should also be requested upon remand.  38 U.S.C. § 5103(c) (West 2012).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all medical providers from whom he has received treatment for his bilateral shoulders and bilateral knee disabilities.  After securing any necessary release, the AOJ should request any relevant records identified that are not duplicates of those already in the claims file.  In addition, obtain and associate VA treatment records dated from November 2017 to the present with the claims file.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such. 

If possible, the Veteran himself should submit any new records or records the VA does not have. 

2. Attempt to determine from the Social Security Administration whether the Veteran is in receipt of benefits from the agency due to age or due to disability.  If due to disability, request SSA records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.  All actions should be documented in the claims file.  If the requested records are not available, the Veteran and his representative should be notified of such.

3. After completing the requested actions, and any additional action deemed warranted after review of the evidence received in response to the above, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

